The defendant was convicted in the county court of having in his possession spirituous liquors.
He appealed to the circuit court and was there convicted, fined $150, and a sentence of 90 days to hard labor as punishment was imposed by the court.
The evidence for the state tended to show that the defendant put a glass jug of whisky in a tow sack in a warehouse at Collinsville. Defendant denied any connection with the whisky and claimed that he had come to town that morning with a load of dogwood poles, and brought a tow sack containing eggs.
It was permissible on cross-examination of the defendant to ask him where he lived before he moved into the neighborhood where the offense with which he was charged was alleged to have been committed.
The latitude allowed on cross-examination rests largely in the discretion of the court and, if such discretion is not abused, it will not be reviewed on appeal. Cox v. State,162 Ala. 66, 50 So. 398; Fondren v. State, 204 ala. 451,86 So. 71; 12 Michie's Ala. Dig. p. 1214, § 191.
It was not error to refuse to permit the defendant on redirect examination to testify that he lived on Sand Mountain near Dawson and married J.W. Loyd's daughter. It was immaterial to any issue in the case whose daughter defendant married.
We find no error in the record. The judgment of the circuit court is affirmed.
Affirmed.